Title: From George Washington to Moustier, 1 November 1790
From: Washington, George
To: Moustier, Eléanor-François-Elie, comte de



Sir,
Mount Vernon November 1st 1790.

I have had the pleasure to receive your letters of the 11th of May and 12th of July last, together with the flattering mark of your and Madame de Brehan’s regard, which accompanied the former, for which, and for the obliging satisfaction you express on the restoration of my health, I beg you and her to accept my grateful acknowledgments.
A short relaxation from public business, and an indulgence in the pleasures of a country-life, during the recess of Congress, have greatly contributed to improve my health, which is now⟨,⟩ thank God, perfectly re-established.
From the interest which you take in the prosperity of the United States, you will learn with pleasure that their happiness continues to progress, and that there is great reason to conclude it will be lasting.
The wisdom & integrity, manifested in the measures of Congress, have secured to them the confidence of their constituents, and the respect of our domestic neighbours (the Indians) with

the most considerable of whom treaties, dictated by justice & national generosity, have been concluded, and will, in all probability, be faithfully maintained.
The aggregate happiness of the Society, which is best promoted by the practice of a virtuous policy, is, or ought to be, the end of all government—such, I am happy in telling you, appears to be the object of our legislative regulations—and such I am confident in anticipating will be the result to that generous Nation of which you are a citizen—Their character, in all its relations, entitles them to prosperity & honor—and the issue of their present endeavors will, I fervently hope, justify the expectation of public and individual happiness. I am—with respect Sir Yr Most Obedt & Most Hble Servt

Go: Washington

